Citation Nr: 1540376	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-44 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for degenerative joint disease of the right elbow.

2.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for degenerative disc changes of the cervical spine.

3.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for degenerative joint disease of the lumbar spine.

4.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for arthritis of the right knee.

5.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for arthritis of the left knee.

6.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for arthritis of the right ankle.

7.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for arthritis of the left ankle.

8.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for arthritis of the right wrist.

9.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for degenerative joint disease of the bilateral hands.

10.  Entitlement to an effective date prior to August 26, 2009, for the award of service connection for arthritis of the bilateral great toes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  In August 1968, the Veteran filed an original claim of service connection for arthritis in his feet, ankles, and knees.  A December 1968 rating decision granted service connection for migratory arthritis of multiple joints at a 20 percent rating, effective September 4, 1968; the Veteran did not appeal this rating decision, and it became final.

2.  Following a November 1973 VA examination, a December 1973 rating decision reduced the rating for migratory arthritis of multiple joints to 0 percent, effective March 1, 1974; the Veteran did not appeal this rating decision, and it became final.

3.  In October 1998, the Veteran filed a claim of an increased rating for migratory arthritis of multiple joints.  A June 1999 rating decision denied the increased rating claim and continued the 0 percent rating for migratory arthritis of multiple joints; the Veteran did not appeal this rating decision, and it became final.

4.  On August 26, 2009, the Veteran filed a claim of service connection for arthritis, to include in his low back, right knee, left knee, right ankle, left ankle, right wrist, and bilateral shoulders.  A June 2010 rating decision (in pertinent part) discontinued the 0 percent rating for migratory arthritis of multiple joints (effective August 26, 2009) and granted service connection for the following disabilities, all effective August 26, 2009 (the date of the instant claims): (1) degenerative joint disease of the right elbow at a 10 percent rating; (2) degenerative disc changes of the cervical spine at a 10 percent rating; (3) degenerative joint disease of the lumbar spine at a 10 percent rating; (4) arthritis of the right knee at a 10 percent rating; (5) arthritis of the left knee at a 10 percent rating; (6) arthritis of the right ankle at a 10 percent rating; (7) arthritis of the left ankle at a 10 percent rating; (8) arthritis of the right wrist at a 0 percent rating; (9) degenerative joint disease of the bilateral hands at a 0 percent rating; and (10) arthritis of the bilateral great toes at a 0 percent rating.



CONCLUSIONS OF LAW

1.  An effective date prior to August 26, 2009 for the award of service connection for degenerative joint disease of the right elbow is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

2.  An effective date prior to August 26, 2009 for the award of service connection for degenerative disc changes of the cervical spine is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

3.  An effective date prior to August 26, 2009 for the award of service connection for degenerative joint disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

4.  An effective date prior to August 26, 2009 for the award of service connection for arthritis of the right knee is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

5.  An effective date prior to August 26, 2009 for the award of service connection for arthritis of the left knee is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

6.  An effective date prior to August 26, 2009 for the award of service connection for arthritis of the right ankle is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

7.  An effective date prior to August 26, 2009 for the award of service connection for arthritis of the left ankle is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

8.  An effective date prior to August 26, 2009 for the award of service connection for arthritis of the right wrist is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

9.  An effective date prior to August 26, 2009 for the award of service connection for degenerative joint disease of the bilateral hands is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).

10.  An effective date prior to August 26, 2009 for the award of service connection for arthritis of the bilateral great toes is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

As the June 2010 rating decision on appeal granted service connection for degenerative joint disease of the right elbow, degenerative disc changes of the cervical spine, degenerative joint disease of the lumbar spine, arthritis of the right knee, arthritis of the left knee, arthritis of the right ankle, arthritis of the left ankle, arthritis of the right wrist, degenerative joint disease of the bilateral hands, and arthritis of the bilateral great toes, and assigned disability ratings and effective dates for those awards, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  He has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent treatment records have been secured.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the effective dates for the awards of service connection for degenerative joint disease of the right elbow, degenerative disc changes of the cervical spine, degenerative joint disease of the lumbar spine, arthritis of the right knee, arthritis of the left knee, arthritis of the right ankle, arthritis of the left ankle, arthritis of the right wrist, degenerative joint disease of the bilateral hands, and arthritis of the bilateral great toes, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to these matters is met.

Legal Criteria, Factual Background, and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

If a determination by the agency of original jurisdiction is not timely appealed, that determination becomes final.  See 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  For any award based on a new claim or evidence received after a final disallowance, the effective date of that award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(q)(2).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

In August 1968, the Veteran filed an original claim of service connection for arthritis in his feet, ankles, and knees.  A December 1968 rating decision granted service connection for migratory arthritis of multiple joints at a 20 percent rating, effective September 4, 1968.  The Veteran did not appeal this rating decision, and it became final.

Following a November 1973 VA examination, a December 1973 rating decision reduced the rating for migratory arthritis of multiple joints to 0 percent, effective March 1, 1974.  The Veteran did not appeal this rating decision, and it became final.

In October 1998, the Veteran filed a claim of an increased rating for migratory arthritis of multiple joints.  A June 1999 rating decision denied the increased rating claim and continued the 0 percent rating for migratory arthritis of multiple joints.  The Veteran did not appeal this rating decision, and it became final.

On August 26, 2009, the Veteran filed a claim for service connection for arthritis in his low back, right knee, left knee, right ankle, left ankle, right wrist, and bilateral shoulders.  A June 2010 rating decision (in pertinent part) discontinued the 0 percent rating for migratory arthritis of multiple joints (effective August 26, 2009) and granted service connection for the following disabilities, all effective August 26, 2009 (the date of the instant claims): (1) degenerative joint disease of the right elbow at a 10 percent rating; (2) degenerative disc changes of the cervical spine at a 10 percent rating; (3) degenerative joint disease of the lumbar spine at a 10 percent rating; (4) arthritis of the right knee at a 10 percent rating; (5) arthritis of the left knee at a 10 percent rating; (6) arthritis of the right ankle at a 10 percent rating; (7) arthritis of the left ankle at a 10 percent rating; (8) arthritis of the right wrist at a 0 percent rating; (9) degenerative joint disease of the bilateral hands at a 0 percent rating; and (10) arthritis of the bilateral great toes at a 0 percent rating.

The Veteran contends that the effective date for the awards of service connection for degenerative joint disease of the right elbow, degenerative disc changes of the cervical spine, degenerative joint disease of the lumbar spine, arthritis of the right knee, arthritis of the left knee, arthritis of the right ankle, arthritis of the left ankle, arthritis of the right wrist, degenerative joint disease of the bilateral hands, and arthritis of the bilateral great toes should be March 1, 1974, the date on which his rating for migratory arthritis of multiple joints was reduced from 20 percent to 0 percent.  [This reduction to a noncompensable rating effectively served to discontinue his VA compensation payments for migratory arthritis of multiple joints as of March 1, 1974.]

As outlined above, the December 1973 rating decision (which reduced the rating for migratory arthritis of multiple joints to 0 percent, effective March 1, 1974) became final when the Veteran did not appeal any aspect of that rating decision (to include the propriety of the reduction or the effective date assigned for such reduction) within one year of receiving notice of that rating decision.  In addition, the June 1999 rating decision (which continued the 0 percent rating for migratory arthritis of multiple joints) became final when the Veteran did not appeal any aspect of that rating decision (to include the denial of a rating increase) within one year of receiving notice of that rating decision.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Furthermore, the Veteran has not made any allegations of CUE with regard to either the December 1973 rating decision or the June 1999 rating decision.  See 38 C.F.R. § 3.105(a).

The date of receipt of the instant claims of service connection for arthritis in his right elbow, cervical spine, lumbar spine, right knee, left knee, right ankle, left ankle, right wrist, bilateral hands, and bilateral great toes is August 26, 2009.  There is no evidence or correspondence in the record that was received prior to August 26, 2009 which could be construed as either a timely notice of disagreement and/or a CUE challenge to the rating decisions which assigned (in December 1973) and continued (in June 1999) the noncompensable rating for migratory arthritis of multiple joints.  Therefore, August 26, 2009 (the date of the instant claims) is the earliest possible (and appropriate) effective date for the awards of service connection for degenerative joint disease of the right elbow, degenerative disc changes of the cervical spine, degenerative joint disease of the lumbar spine, arthritis of the right knee, arthritis of the left knee, arthritis of the right ankle, arthritis of the left ankle, arthritis of the right wrist, degenerative joint disease of the bilateral hands, and arthritis of the bilateral great toes, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(q)(2).

Accordingly, the Board finds that an effective date earlier than August 26, 2009, for the awards of service connection for degenerative joint disease of the right elbow, degenerative disc changes of the cervical spine, degenerative joint disease of the lumbar spine, arthritis of the right knee, arthritis of the left knee, arthritis of the right ankle, arthritis of the left ankle, arthritis of the right wrist, degenerative joint disease of the bilateral hands, and arthritis of the bilateral great toes, is not warranted.


ORDER

An effective date prior to August 26, 2009, for the award of service connection for degenerative joint disease of the right elbow, is denied.

An effective date prior to August 26, 2009, for the award of service connection for degenerative disc changes of the cervical spine, is denied.

An effective date prior to August 26, 2009, for the award of service connection for degenerative joint disease of the lumbar spine, is denied.

An effective date prior to August 26, 2009, for the award of service connection for arthritis of the right knee, is denied.

An effective date prior to August 26, 2009, for the award of service connection for arthritis of the left knee, is denied.

An effective date prior to August 26, 2009, for the award of service connection for arthritis of the right ankle, is denied.

An effective date prior to August 26, 2009, for the award of service connection for arthritis of the left ankle, is denied.

A effective date prior to August 26, 2009, for the award of service connection for arthritis of the right wrist, is denied.

An effective date prior to August 26, 2009, for the award of service connection for degenerative joint disease of the bilateral hands, is denied.

An effective date prior to August 26, 2009, for the award of service connection for arthritis of the bilateral great toes, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


